ACCEPTED
                                                                                                                                                     12-15-00184CR
                                                                                                                                       TWELFTH COURT OF APPEALS
                                                                                                                                                     TYLER, TEXAS
                                                                                                                                              12/23/2015 4:51:30 PM
                                                                                                                                                          Pam Estes
                                                                                                                                                             CLERK

                                                 CAUSE NO. 12-15-00184-CR
 STATE OF TEXAS                                                            §         IN THE
                                                                           §                                                 FILED IN
 VS.                                                                       §        TWELFTH COURT 12th COURT OF APPEALS
                                                                                                                      TYLER, TEXAS
 SHENETHA KING                                                             §        OF APPEALS                    12/23/2015 4:51:30 PM
                                                                                                                         PAM ESTES
                                                                                                                           Clerk
                     MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT;

           N o w c o m e s S H E N E T H A K I N G , A p p e l l a n t in t h e a b o v e styled a n d n u m b e r e d c a u s e ,
a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t t o R u l e
38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the following:

           1.         T h i s c a s e is o n a p p e a l f r o m t h e Third Judicial District C o u r t o f A n d e r s o n
County, Texas.

           2.         T h e case below w a s styled the S T A T E O F T E X A S vs. S H E N E T H A KING,
and numbered 30989.
           3.         Appellant w a s convicted of Theft o f Property.
           4.         A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 2 y e a r s in t h e S t a t e Jail D i v i s i o n o f t h e
Texas Department of Criminal Justice o n M a y 1, 2015
           5.         Notice of appeal w a s given on M a y 27, 2015.
           6.         T h e clerk's record w a s filed o n S e p t e m b e r 1 1 , 2 0 1 5 ; t h e reporter's record
w a s filed o n S e p t e m b e r 2 3 , 2 0 1 5 .
           7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n D e c e m b e r 2 3 , 2 0 1 5 .
           8.         A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
January 23, 2015.
           9.         T w o prior e x t e n s i o n s t o file t h e brief h a v e b e e n filed in t h i s c a u s e .
           10.        D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .
           11.        Appellant relies o n the following facts a s good c a u s e for t h e requested

                                                                                                                                       Page No. 1
extension:
          Appellant's attorney spoke with Appellant o n November 5, 2 0 1 5 and Appellant
c h o s e t o dismiss this appeal. Dismissal papers w e r e sent t o Appellant o n N o v e m b e r 6,
2015. O nN o v e m b e r 19, 2 0 1 5 , Appellant's attorney spoke with Appellant regarding the
M o t i o n t o D i s m i s s A p p e a l . Appellant advised that s h e w a s able t o sign in front of a notary
t h a t d a y , a n d it w o u l d g o o u t i n t h e m a i l . O n D e c e m b e r 1 6 , 2 0 1 5 , A p p e l l a n t ' s a t t o r n e y
spoke with Appellant and she advised that s h e had the Motion t o Dismiss Appeal signed
in f r o n t o f a n o t a r y a n d it w a s s e n t o u t t o u s o n N o v e m b e r 1 8 , 2 0 1 5 . A p p e l l a n t a g r e e d t o
sign t h e Motion to Dismiss A p p e a l again. Appellant's attorney sent out a n o t h e r Motion t o
Dismiss Appeal o n December 1 6 , 2 0 1 5 . T o date, Appellant's attorney has not received the
M o t i o n t o D i s m i s s A p p e a l a n d is requesting a thirty (30) d a y e x t e n s i o n t o p r e p a r e a brief
in t h e e v e n t t h a t A p p e l l a n t d o e s n o t s e n d t h e d i s m i s s a l .

          WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h o t h e r a n d further relief
as the Court m a y d e e m appropriate.
                                                                   Respectfully submitted,
                                                                   P H I L I P C. F L E T C H E R
                                                                   Attorney at Law
                                                                   8 0 0 North Mallard
                                                                   Palestine, Texas 75801
                                                                   Telephone: (903) 7 3 1 ^ 4 0
                                                                   Facsimile: (903) 731-4474
                                                                   Email: fletchlaw@yahoo.com




                                                                        PHILIP C. F V E T C H E R
                                                                        State Bar No. 00787478
                                                                        A t t o m e y for S H E N E T H A K I N G




                                                                                                                              Page No. 2
                                             CERTIFICATE OF SERVICE

         T h i s is t o c e r t i f y t h a t o n D e c e m b e r 2 3 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e
a n d foregoing d o c u m e n t w a s s e r v e d o n t h e A n d e r s o n C o u n t y District A t t o r n e y ' s Office by
electronic filing m a n a g e r .



                                                               P H I L I P C. F L E T C H E R


STATE OF TEXAS                                                     §
                                                                   §
COUNTY OF ANDERSON                                                 §

                                                           AFFIDAVIT
         BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P
C. F L E T C H E R , w h o after being duly s w o r n stated:

         "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
         cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's
         Brief a n d s w e a r t h a t all o f t h e allegations o f fact c o n t a i n e d t h e r e i n a r e t r u e
         a n d correct."



                                                               PHILIP
                                                               Affiant

         SUBSCRIBED AND SWORN TO BEFORE ME o n D e c e m b e r 2 3 , 2 0 1 5 , t o c e r t i f y

w h i c h w i t n e s s m y hand a n d seal o f office.




         r       o




               vx,, 08-01'"     .^s''
                                                                                                                               Page No. 3